The Supreme Court affirmed the judgment of the Common Pleas on January 31st, 1881, in the following opinion :
Per Curiam.
' It is true that the Court had no right to open the judgment of • the magistrate, but it must, of necessity, have the power to prevent the abuse of its own process. The stay was not indefinite in any proper sense of the term, but until the further order of the Court. Had it appeared the plaintiff, after a reasonable time, had applied to take off the stay and been refused, there might have been a ground for saying that it was was an apparent abuse of discretion which this Court could •correct.
Order affirmed.